Title: To James Madison from Joseph Jones, 24 October 1780
From: Jones, Joseph
To: Madison, James


Virga 24th: Octr. 1780.
Dear Sr.
I very sincerely thank you for your Friendly and regular Correspondence. when I am in Richmond which I am in hopes to be the last of this week (being sufficiently recovered from my late indisposition as to be able to take the Bark) I will endeavour to make you amends by a communication from time to time of our proceedings in Assembly and such southern intelligence as may be worth mentioning.
I presume the last Post carryed you the account of our success agt. Ferguson’s Party by a Body of North Carolina Militia. It is said the News came to our Governor by Express from Genl. Gates. From Richmond Genl. Mulenburgh communicated the intelligence by Express to Genl. Weedon, but no doubt the Governor has given the Predident full information. Our account was that Ferguson and 150 of the Enemy were slain, 810 prisoners with a large number of Arms taken. Genl. Weedon who has hitherto remained in Fredericksburg is now under marching orders and is to set out this week from whence I conclude there are sufficient of our new levies gone forward to give him employment and to form two Brigades as Mulenburg being his Senior of course commands the first. I expect you will soon have Mr. Smith with you to succeed Mr. Walker. I hope he will avoid entering into and reviving those party contentions that when he was in Congress before so much disgraced that Body and I trust the Gentlemen of our Delegation will in general check every attempt that may be made to renew former disputes or to do any thing more than what Justice shall require. I own I have my fears Congress will again be drawn into Sects and divisions. what has been done with the alliance and what with Capt. Landais? In a former letter I wished to be informed what was the real cause of the disappointment that the 2d. division of the French Force did not come out, of the inactive Campaign in the W. Indies & the combined or rather the Fleets of France and Spain not combining in the British Channel. I shod. if it can be obtained be glad to hear the Sentiments of certain Gentlemen on these matters. Mrs. Jones’ indisposition has at length terminated in the third day Ague & Fever[.] my little Boy is some what better but his Mother is by a long and severe illness reduced to a skeliton With great esteem
I am Dr Sr. Yr. Friend & Servt.
Jos: Jones.
Be pleased to forward the inclosed by the Post.
